Name: Commission Regulation (EC) No 1565/95 of 30 June 1995 amending Regulation (EC) No 2248/94 introducing retrospective Community surveillance of imports of certain steel cables originating in non-member countries
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  tariff policy;  trade;  economic analysis;  electronics and electrical engineering
 Date Published: nan

 Avis juridique important|31995R1565Commission Regulation (EC) No 1565/95 of 30 June 1995 amending Regulation (EC) No 2248/94 introducing retrospective Community surveillance of imports of certain steel cables originating in non-member countries Official Journal L 150 , 01/07/1995 P. 0023 - 0023COMMISSION REGULATION (EC) No 1565/95 of 30 June 1995 amending Regulation (EC) No 2248/94 introducing retrospective Community surveillance of imports of certain steel cables originating in non-member countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 (1), and in particular Article 11 (2) thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2), as last amended by Regulation (EC) No 839/95 (3), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 2248/94 (4) introduced retrospective Community surveillance of imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated, originating in non-member countries and falling within CN codes 7312 10 91, 7312 10 95 and 7312 10 99; Whereas Commission Regulation (EC) No 3115/94 (5) replaced CN code 7312 10 91 by code 7312 10 82 and CN code 7312 10 95 by codes 7312 10 84, 7312 10 86 and 7312 10 88; Whereas the combined nomenclature codes referring to products subject to retrospective Community surveillance under Regulation (EC) No 2248/94 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2248/94, the phrase 'CN codes 7312 10 91, 7312 10 95 and 7312 10 99` shall be replaced by 'CN codes 7312 10 82, 7312 10 84, 7312 10 86, 7312 10 88 and 7312 10 99`. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Leon BRITTAN Vice-President